DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/3/19, 10/22/19, and 4/26/21 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 5-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7, 13, 15, 17, and 18 of U.S. Patent No. 10,667,837 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:
	In the patent, claim 7 is dependent on claim 1.  For double patenting to exist as between the rejected claims and patent claim 7, it must be determined that the rejected 
	Claim 1 recites “a handheld apparatus for probing and cutting” (Column 21, line 57 of the patent), “an elongated member comprising a first end and a second end” (Column 21, lines 59-60 of the patent),  “a probe disposed at the first end of the elongate member and comprising a target interaction surface” (Column 21, lines 61-65 of the patent), “the probe being selectively movable between a retracted state, a probing state, and a target acquisition state” (Column 21, line 66 - Column 22, line 2 and Column 2, lines 37-40 of the patent), and “a blade associated with the first end of the elongate member and comprising a cutting edge, the blade being selectively movable between a retracted position and an extended position” (Column 22, lines 13-16).
	It is clear that all the elements of claim 1 are to be found in claim 7 (as it encompasses claim 1).  The difference between claim 1 of the application and claim 7 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 7 of the patent is in effect a “species” of the “generic” invention of claim 1.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 1 is anticipated by claim 7 of the patent, it is not patentably distinct from claim 1.  
	Claim 2 recites that “the probe is pivotally associated with the first end of the elongate member” (Column 21, lines 65-67 of the patent).

	Claim 6 recites that “the probe comprises two or more arcuate tines disposed about a central axis such that the recess is defined substantially near the central axis and at least two of the two are more arcuate tines coalesce into an apical segment” (Column 21, line 65 - Column 22, line 12 of the patent).
In the patent, claim 13 is dependent on claim 8, which is dependent on claim 7, which is in turn dependent on claim 1.  For double patenting to exist as between the rejected claims and patent claim 13, it must be determined that the rejected claims are not patentably distinct from claim 13.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim 13 and, if so, whether those differences render the claims patentably distinct.
Claim 7 recites “a manually operated control operably connected to the probe and to the blade such that engagement of the manually operated control causes one or more of (i) selective movement of the probe between the retracted state and the target acquisition state and (ii) selective movement of the blade between the retracted position and the extended position” (Column 23, lines 10-14 of the patent).
It is clear that all the elements of claim 7 are to be found in claim 13 (as it encompasses claims 8, 7, and 1).  The difference between claim 7 of the application and claim 13 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 13 of the patent is in effect a “species” of the “generic” invention of claim 7.  It has been held that the In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 7 is anticipated by claim 13 of the patent, it is not patentably distinct from claim 13.
In the patent, claim 17 is dependent on claim 15.  For double patenting to exist as between the rejected claims and patent claim 17, it must be determined that the rejected claims are not patentably distinct from claim 17.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim 17 and, if so, whether those differences render the claims patentably distinct.
Claim 8 recites “a surgical system, comprising: a surgical tool, the surgical tool comprising: an elongate member having a first end and second end” (Column 23, lines 19-22 of the patent), “a probe associated with the first end of the elongate member, the probe being selectively movable between a retracted state, a probing state, and a target acquisition state” (Column 23, lines 23-26 of the patent), “a blade associated with the probe, the blade having a cutting edge and being selectively movable between a retracted position and an extended position” (Column 23, line 39 - Column 24, line 1 of the patent), and “a handle associated with the second end of the elongate member, the handle operably connected to the probe and to the blade” (Column 24, lines 3-12 and 19-25)
It is clear that all the elements of claim 8 are to be found in claim 17 (as it encompasses claim 15).  The difference between claim 8 of the application and claim 17 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 17 of the patent is in effect a In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 8 is anticipated by claim 17 of the patent, it is not patentably distinct from claim 17.
Claim 9 recites that “the handle is operably connected to the probe by a first manually operated control such that engagement of the first manually operated control selectively moves the probe between the probing state and the target acquisition state” (Column 24, lines 3-12 of the patent).
Claim 10 recites that “the handle is operably connected to the blade by a second manually operated control such that engagement of the second manually operated control such that engagement of the second manually operated control selectively moves the blade between the retracted position and the extended position” (Column 24, lines 19-25 of the patent).
In the patent, claim 18 is dependent on claim 17, which is in turn dependent on claim 15.  For double patenting to exist as between the rejected claims and patent claim 18, it must be determined that the rejected claims are not patentably distinct from claim 18.  In order to make this determination, it first must be determined whether there are any differences between the rejected claims and claim 18 and, if so, whether those differences render the claims patentably distinct.
Claim 11 recites that the second manually operated control is configured to initiate movement of the blade toward the extended position when engaged and toward the retracted position when disengaged” (Column 24, lines 29-32 of the patent).
In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 11 is anticipated by claim 18 of the patent, it is not patentably distinct from claim 18.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the target" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.
Claim 15 is dependent on claim 14, thus has also been rendered indefinite.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bell et al. (US 2008/0312652 A1) (“Bell”).
Regarding claim 1, Bell discloses (Figures 1-4B) a handheld apparatus capable of probing and cutting, comprising: an elongate member (16) comprising a first end (14) and a second end (12); a probe (32) disposed at the first end of the elongate member and comprising a target interaction surface (lower surface of 32, facing stationary arm 30), the probe being selectively movable between a retracted state (Figure 1B), a probing state (Figure 1A), and a target acquisition state (Figure 2); and a blade (76; NOTE: in paragraph 0051, Bell discloses that the configuration in Figures 1A and 1B can include the movable blade in Figures 4A and 4B) associated with the first end of the elongate member and comprising a cutting edge, the blade being selectively movable between a retracted position (Figure 4A) and an extended position (Figure 4B).

Regarding claim 3, Bell discloses (Figure 1B) that the target acquisition surface is obscured when the probe is in the retracted state (paragraph 0045).
Regarding claim 4, Bell discloses (Figure 4A) that the cutting edge of the blade (76) is obscured at least partially by the elongate member when the blade is in the retracted position (paragraph 0051).
Regarding claim 5, Bell discloses that the probe further defines a recess configured to receive at least a portion of the blade when the blade is in the extended position (paragraph 0051).
Regarding claim 7, Bell discloses a manually operated control (handle) operably connected to the probe and to the blade such that engagement of the manually operated control causes one or more of (i) selective movement of the probe between the retracted state and the target acquisition state and (ii) selective movement of the blade between the retracted position and the extended position (paragraphs 0037 and 0051).
Regarding claim 8, Bell discloses (Figures 1-4B) a surgical system, comprising: a surgical tool, the surgical tool comprising: an elongate member (16) having a first end (14) and a second end (12); a probe (32) associated with the first end of the elongate member, the probe being selectively moveable between a retracted state (Figure 1B), a probing state (Figure 1A), and a target acquisition state (Figure 2); and a blade (76; NOTE: in paragraph 0051, Bell discloses that the configuration in Figures 1A and 1B can include the movable blade in Figures 4A and 4B) associated with the probe, the 
Regarding claim 9, Bell discloses (Figures 1A-2) that the handle is operably connected to the probe by a first manually operated control (18) such that engagement of the first manually operated control selectively moves the probe between the probing state and the target acquisition state (paragraphs 0037 and 0046).
Regarding claim 10, Bell discloses (Figures 4A and 4B) that the handle is operably connected to the blade by a second manually operated control (77) such that engagement of the second manually operated control selectively moves the blade between the retracted position and the extended position (paragraph 0051).
Regarding claim 11, Bell discloses (Figures 4A and 4B) that the second manually operated control is capable of initiating movement of the blade toward the extended position when engaged and toward the retracted position when disengaged (paragraph 0051).
Regarding claim 13, the surgical tool disclosed by Bell is sized and shaped for minimally invasive surgery (paragraph 0003) and is capable of being used in a minimally invasive carpal tunnel surgery.

Claim 14 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Orbay et al. (US 2008/0195128 A1) (“Orbay”).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2008/0312652 A1) (“Bell”) in view of Orbay et al. (US 2008/0195128 A1) (“Orbay”).
Regarding claim 6, Bell discloses that the bottom surface of the probe (32) and the corresponding portion of the stationary arm (30) may have a groove or a relief adapted to accommodate the sliding dissecting blade. This groove may be preferentially located in the probe (32), the stationary arm (30) or in both. This groove may also be used to provide a track or guide along with dimensional clearance so that the blade may pass through tissue confined by the jaw member (paragraph 0051).  However, Bell fails to disclose that the probe comprises two or more arcuate tines disposed about a central axis such that the recess is defined substantially near the central axis and at least two of the two or more arcuate tines coalesce into an apical segment.
In the same field of endeavor, Orbay discloses  (Figures 5C-8D) a surgical tool for use when performing carpal tunnel release surgery (paragraph 0103), the surgical tool comprising: an elongate member (160) comprising a first end and a second end; a probe (prow 180, paragraph 0105) connected to the first end of the elongate member, the probe comprising two or more arcuate tines (182, Figure 8B) that disposed about a central axis such that a recess is defined substantially near the central axis and at least two of the two or more arcuate tines coalesce into an apical segment; and a blade (165) selectively movable between a retracted position (Figure 7A) and an extended position (Figure 7B).

    PNG
    media_image1.png
    408
    577
    media_image1.png
    Greyscale

	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Bell to include two or more arcuate tines disposed about a central axis such that the recess is defined substantially near the central axis and at least two of the two or more arcuate tines coalesce into an apical segment, as taught by Orbay.  This modification would provide a probe structure that prevents the resting (i.e., not yet deployed) blade from unintentionally cutting tissue that may project into the cavity (Orbay, paragraph 0111).  This will shield the blade from any contact with tissue during insertion and advancement of the surgical tool (Orbay, paragraph 0124).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (US 2008/0312652 A1) (“Bell”) in view of Blakeney et al. (US 2008/0228213 A1) (“Blakeney”).
Regarding claim 12, Bell discloses that the surgical tool is selectively movable within an endoscope (“inner sheath” paragraph 0035). However, Bell fails to disclose a two-stage introducer sheath comprising an inner sheath and an outer sheath, the inner sheath being selectively movable relative to the outer sheath.
Blakeney teaches (Figure 2) a two-stage introducer sheath comprising an inner sheath (12) and an outer sheath (52), the inner sheath being selectively movable relative to the outer sheath, and a surgical tool being selectively movable within the inner sheath.
It would have been obvious to modify the surgical tool disclosed by Bell to include a two-stage introducer sheath comprising an inner sheath and an outer sheath, the inner sheath being selectively movable relative to the outer sheath and sized and shaped to receive the surgical tool and to allow selective movement of the surgical tool within the inner sheath, as taught by Blakeney. This modification would allow the operator to adjust the length of the introducer sheath (for different body types/areas of the body) to access the target surgical site. It would allow easier passage of the surgical tool through the superficial layer and musculature of the body (Blakeney, paragraph 0029).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Orbay et al. (US 2008/0195128 A1) (“Orbay”) in view of Lee (US 5,431,153).
Regarding claim 15, Orbay discloses that the probe (180) is fixedly connected to the first end of the elongate member (paragraph 0114) such that a terminal tip (163) of the probe is disposed at a fixed angle relative to the first end of the elongate member to displace fat pad (112) to provide a clear view of the ligament (110; paragraph 0105).  However, Orbay fails to explicitly disclose that the angle is between about 45-60 degrees relative to the firs tend of the elongate member.
	In the same field of endeavor, Lee teaches (Figures 14 and 17) a surgical tool for use when performing carpal tunnel release surgery, comprising a probe connected to an elongate member such that a terminal tip (302) is disposed at a fixed angle between about 45-60 degrees (45 degrees) relative to the elongate member (Column 6, line 67 - Column 7, line 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe disclosed by Orbay angled such that a terminal tip of the probe is disposed at a fixed angle between about 45-60 degrees relative to the first end of the elongate member, as taught by Lee.  This modification would help in the dissection of the carpal tunnel and protect the palmar arch from being cut (Lee, Column 6, line 67 - Column 7, line 4).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Lown (US 2017/0238958 A1; Figures 1-6), Stein et al. (US 2015/0012024 A1; Figures 1-18), Fard (US 8,951,273 B1; Figures 3-16 and 20-23).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771           

/DARWIN P EREZO/Supervisory Patent Examiner, Art Unit 3771